ICJ_137_MaritimeDispute_PER_CHL_2010-04-27_ORD_01_NA_00_EN.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


        AFFAIRE
 DU DIFFÉREND MARITIME
         (PÉROU c. CHILI)


   ORDONNANCE DU 27 AVRIL 2010




          2010
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING
     MARITIME DISPUTE
          (PERU v. CHILE)


      ORDER OF 27 APRIL 2010

                      Mode officiel de citation :
  Différend maritime (Pérou c. Chili), ordonnance du 27 avril 2010,
                     C.I.J. Recueil 2010, p. 295




                         Official citation :
     Maritime Dispute (Peru v. Chile), Order of 27 April 2010,
                   I.C.J. Reports 2010, p. 295




                                           Sales number
ISSN 0074-4441
ISBN 978-92-1-071090-9
                                           No de vente :   980

                     27 AVRIL 2010

                     ORDONNANCE




DIFFÉREND MARITIME
  (PÉROU c. CHILI)




 MARITIME DISPUTE
  (PERU v. CHILE)




                      27 APRIL 2010

                        ORDER

                                                                        295




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2010                                          2010
                                                                                27 April
                                                                               General List
                              27 April 2010                                     No. 137



                    CASE CONCERNING
                    MARITIME DISPUTE
                            (PERU v. CHILE)




                                 ORDER


Present : Vice-President TOMKA ; Judges SHI, AL-KHASAWNEH,
          BUERGENTHAL, SIMMA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
          SKOTNIKOV, CANÇADO TRINDADE, YUSUF ; Registrar COUVREUR.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 13, paragraph 3, 31, 44, 45, paragraph 2, 48 and 49 of the Rules of
Court,
   Having regard to the Application filed in the Registry of the Court on
16 January 2008, whereby the Republic of Peru instituted proceedings
against the Republic of Chile in respect of a dispute concerning, on the
one hand, “the delimitation of the boundary between the maritime zones
of the two States in the Pacific Ocean, beginning at a point on the coast
called Concordia . . . the terminal point of the land boundary established
pursuant to the Treaty . . . of 3 June 1929” and, on the other, the recogni-
tion in favour of Peru of a “maritime zone lying within 200 nautical miles
of Peru’s coast” and which should thus appertain to it, “but which Chile
considers to be part of the high seas”,

                                                                          4

 Having regard to the Order of 31 March 2008, by which the Court
 ed 20 March 2009 and 9 March 2010 as the time-limits for the filing,
 pectively, of the Memorial of the Republic of Peru and the Counter-
emorial of the Republic of Chile,
 Having regard to the Memorial and the Counter-Memorial duly filed
  the Parties within those time-limits ;
 Whereas, at a meeting on 12 April 2010 between the President of the
ourt and the Agents of the Parties, the Agent of Peru, referring inter
 a to the number of points still in dispute between the Parties after the
st round of written pleadings, requested the Court to authorize the filing
  a Reply by the Applicant and of a Rejoinder by the Respondent ;
 d whereas the Agent of Peru proposed that a period of approximately
 ht months, calculated from the date of submission of Chile’s Counter-
emorial, be allocated to his Government for the preparation of its
 ply, an equal time-limit being given to the Government of Chile for
e preparation of its Rejoinder ; and whereas at the same meeting the
gent of Chile indicated that this proposal met with the approval of his
overnment ;
 Taking account of the agreement of the Parties,
 Authorizes the submission of a Reply by Peru and a Rejoinder by
hile ;
 Fixes the following time-limits for the filing of those pleadings :

9 November 2010 for the Reply of the Republic of Peru ;
11 July 2011 for the Rejoinder of the Republic of Chile ; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
e Peace Palace, The Hague, this twenty-seventh day of April, two thou-
nd and ten, in three copies, one of which will be placed in the archives
 the Court and the others transmitted to the Government of the Repub-
  of Peru and the Government of the Republic of Chile, respectively.

igned) Vice-President.                     (Signed) Peter TOMKA,
                                                   Vice-President.
                                       (Signed) Philippe COUVREUR,
                                                     Registrar.




                                                                        5

